Title: To George Washington from Goose Van Schaick, 28 April 1783
From: Van Schaick, Goose
To: Washington, George


                        
                            Sir
                            Camp 28th April 1783
                        
                        In January 1780 in Conformity to your Excellencys Order, I Imployed the Onida Indians to make and deliver at
                            Fort Schuyler two hundred & fifty pair of Snow Shoes, for the payment whereof I Referred them with my order to the
                            Quarter Master, who for the want of Cash has Left the Affair Unsettled, in Consequence of Which the Indians have made
                            frequent Applications to me and Still do presist in my paying for the Same. as I have Imployed them and they not having
                            any other Idea but of Obtaining Recompence through me, it is probable that I may be much perplexed by
                            them. and as I Shall hereafter have Occasion to Travel through their Contery. I am Apprehensive that they will prove
                            Troublesome to me Unless they are Sattisfied for their woork.
                        I Could therefore wish that your Excellency would be pleased to Order Some mode by Which they may be
                            Recompenced for their demands. I am Your Excellency most Obedient Humbe servt
                        
                            G.V. Schaick
                        
                    